Citation Nr: 0713741	
Decision Date: 05/09/07    Archive Date: 05/17/07

DOCKET NO.  98-18 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death. 


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


INTRODUCTION

The veteran had essentially continuous active military 
service from December 1958 to October 1980.  He died in March 
1993.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision by the 
Department of Veterans Affairs (VA) Winston-Salem, North 
Carolina Regional Office (RO).  In an April 2003 decision the 
Board denied the claim on the merits.  The appellant 
appealed.

In an October 2006 memorandum decision the United States 
Court of Appeals for Veterans Claims (Court) set aside the 
April 2003 Board decision, and remanded the matter for 
proceedings consistent with their decision.


REMAND

According to the veteran's death certificate, he died in 
March 1993 due to carcinomatosis-rule out pancreas-rule out 
lung, due to or as a consequence of malnourishment, due to or 
as a consequence of dementia.  Pancreatic adenocarcinoma 
leading to congestive heart failure was identified as the 
cause of death on the veteran's autopsy report.

In March 2002, the RO requested a medical opinion regarding 
"whether it is at least as likely as not that the 
symptoms/conditions the veteran was treated for in [] service 
contributed substantially and materially; that (they) 
combined to cause death; or that they aided and lent 
assistance to the production of death."  The RO noted that 
service medical records appeared to show possible in-service 
treatment for symptoms substantially similar to those shown 
in the months prior to the veteran's death.  

In response John C. Mueller, M.D., a VA physician working at 
the Winston Salem Outpatient Clinic provided a medical 
opinion.  Unfortunately, he did not address the veteran's in-
service treatment for gastrointestinal problems and weight 
loss, nor the veteran's weight loss in the month before his 
death.  In light of the death certificate's reference to 
malnutrition and the analysis set forth in the October 2006 
Court decision, an adequate review of the evidence requires 
that a reviewing physician consider the veteran's in-service 
weight loss and gastrointestinal symptoms in connection with 
his weight loss during the month prior to his demise and the 
subsequent cause of death.

Therefore, this case is REMANDED for the following action:

1.  The RO must then send the appellant a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 
3.159(b) (2006), that includes an 
explanation as to the information or 
evidence needed to establish an effective 
date for the claim on appeal, as outlined 
by the United States Court of Appeals for 
Veterans Claims (Court) in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  The RO must invite the appellant to 
submit any additional evidence which she 
has yet to submit which she believes 
would be pertinent to her claim of 
entitlement to service connection for the 
cause of the veteran's death.

3.  The RO should then forward the claims 
folder to a board certified 
gastroenterologist.  Following the 
gastroenterologist's review of all of the 
evidence of record, to specifically 
include service medical records which 
appear to show possible in-service 
treatment for symptoms substantially 
similar to those shown in the months 
prior to the veteran's death, as well as 
any medical records which pertain to the 
veteran's nutritional status.  Then, in 
light of all of the evidence of record, 
to include the death certificate's 
reference to malnutrition, the examiner 
must prepare a report which specifically 
addresses the veteran's in service 
treatment for gastrointestinal problems 
and weight loss, as well as his weight 
loss in the month before his death.  
Thereafter, the examiner must address 
whether it is at least as likely as not 
that the symptoms/conditions the veteran 
was treated for in service contributed 
substantially and materially to death; 
that they combined to cause death; or 
that they aided and lent assistance to 
the production of death.  If any opinion 
cannot be provided without resort to 
speculation that fact must be reported, 
and an explanation provided.  A complete 
rationale must be provided for any 
opinion offered.

4.  Thereafter, the RO must ensure that 
the requested action has been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If the 
ordered action is determined to have not 
been undertaken or to have been taken in 
a deficient manner, the RO must take 
appropriate corrective action. 

5.  Then, the RO should review any 
additional evidence and readjudicate the 
appellant's claim under all appropriate 
statutory and regulatory provisions and 
legal theories.  If the benefit sought on 
appeal remains denied, she and her 
representative must be provided a 
supplemental statement of the case.

The purpose of this REMAND is to ensure due process. The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the appellant until he is notified.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

